DETAILED ACTION

Terminal Disclaimer

The terminal disclaimer filed on 27 January 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Number 10,397,284 to Barbis has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter

Claim(s) 1-6 and 8-20 is/are allowed.

The following is an examiner’s statement of reasons for allowance: The claims are allowable for similar reasons to those of the parent application.  The prior art fails to disclose, either alone or in combination, all of the claimed limitations in the combinations as claimed.  The most relevant prior art references are Cave, Naruse, and Miller.  However, neither Cave, Naruse, or Miller, either alone or in combination, disclose, in the combinations as claimed, a touch sensing circuit including a circuit input and a circuit output, and detecting whether the input power line of the meter is powered, controlling a switch to uncouple the circuit input from the input power line of the meter when the input power line of the meter is powered, and when the input power line of the meter is not powered, determining whether the input power line of the meter is electrically coupled 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J CLEARY whose telephone number is (571)272-3624.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS J. CLEARY/Primary Examiner, Art Unit 2185